PD-0527-15 & PD-0528-15
              PD-0527&0528-15                    COURT OF CRIMINAL APPEALS
                                                                 AUSTIN, TEXAS
                                                 Transmitted 5/6/2015 3:16:27 PM
                                                   Accepted 5/7/2015 1:05:02 PM
                                                                  ABEL ACOSTA
                 No.                                                      CLERK

                        IN THE

      TEXAS COTJRTOF CRIMINAL APPEALS



       Nos.01-14-00343-CR
                        and 01-14-00344-CR

              In theFirstCourtof Appeals
                       ofTexas




        Damion CorneliusGordwin, Appellant

                          V.


              The State of Texas, Appellee




Appellant's AmendedPetitionfor DiscretionaryReview




                                 JeraldK. Graber
                                 TSB # 08240320
                                 917Franklin,Suite510
                                 Houston,Texas77002
May 7, 2015                      Tel.713-224-232
                                 graberlaw@sbcglobal.net
                                 Attomey for Appellant
           StatementRegarding Oral Argument


Appellant waives oral argument.
              IDENTITY OF ALL INTERESTED PARTIES

Pursuantto TEX. R. APP.P. 68.a(a),the followingpersonsareinterested

parties:

Appellant

Mr. DamionGordwin
Ha:ris CountyJail
1200BakerSt.
Houston,TX 77002


Trial Judse

TheHonorableKatherineCabaniss
248kDistict Court
1201Franklin
Houston,Texas77002


Attomeysfor State

Ms. Molly Wurzer(in trial)
Mr. Alan Curry (on appeal)
Haris CountyDA's Office
1201Franklin,6* Floor
Houston,Texas77002


Attorneyfor Appellant

Mr. JamesSims(in trial)

Mr. JeraldK. Graber(on appeal)
917Franklin,Suite510
Houston,Texas77002
                       Table of Contents

                                           Page

STATEMENTREGARDINGORAL ARGUMENT            2

IDENTIry OF INTERESTEDPARTIES              a
                                           J



TABLE OF CONTENTS                          4

INDEX OF AUTHORITIES                       5

STATEMENTOF THE CASE                       7

STATEMENTOF PROCEDURALHISTORY              8

APPELLANT'SGROUNDSFORREVIEW                8

REASONFOR REVIEWING GROUNDFOR REVIEW       8

ARGUMENT                                   9

CONCLUSIONandPRAYERFORRELIEF               15

CERTIFICATEOF COMPLIANCE                   15

CERTIFICATEOF SERVICE                      T6
                       Index of Authorities

Cases                                                    page

Broolrs v. State,
      323 S.W.3d893,895(Tex.Crim. App. 2010)             IO,12

Ervin v. State,
      331 S.W.3d 49,55 (Tex.App.-Houston [lst Dist.]     11, 13
      20l0,pet. refd)

Evans v. State,
     202 S.W.3d158,162(Tex.Crim.App. 2006)               11

Hyettv. State,58S.W.3d826,830
     (Tex. App.-Houston [14thDist.] 2001,pet. refd)      11

In re Winship,
      397U.S.359,361,g0S.ct. 1069,
                                 107r,                   10,13
      2sL.Ed.2d368(1970)

Jaclrsonv. Virginia,
      443U.S.307,99 S. Ct. 278t, 6r L.Ed.2d 560,(1979)   r0, 12

King v. State,
      895 S.W.2d701,703(Tex.Crim.App. 1995)              11,13

Laster v. State,
      275 S.W.3d512,517(Tex.Crim. App. 2009)             10, 13

Poindexter v. State,
      153S.W.3d402,405(Tex.Crim. App. 2005)              11
Will. v. State,
      235 S.W.3d742,750(Tex.Crim.App. 2007)              10, 13
Statutes.Codesand Rules


Tex.Health& SafetyCodeg 481.002(38)   11

Tex.Pen.Codeg 1.07(a)(39)             11

Tex.Pen.Code$ 37.09(d)(1)             13

Tex.R. App.Proc.66.3(c) and(f)        8
To the HonorableCourt of Criminal Appeals:


                             Statementof the Case

      Appellant was chargedby indictmentwith the felony offensesof

tamperingwith physicalevidencein causenumber1397495andpossession
                                                               of

a controlledsubstancein causenumber 1397496.(CR 9, 9)'. Appellant

entereda pleaof not guilty andthe casesweretriedbeforea jury. (RR III 10).

The jury found appellantguilty of both charges.(RR III L7I-I72). After a

         hearing,thejury sentenced
sentencing                       appellantto threeyearsin prisonon the

tamperingwith evidencecaseandtwo yearsin prisonon the possession
                                                               of a

confrolledsubstance
                  case.(RR V 55).

      Appellanttimely filed a writtennoticeof appeal.(CR 57, 58). Thefial

courtcertifiedthe defendant's
                            right of appeal.(CR 56, 57).Appellantrequests

oral argumentin this case.




   1- Cause
          number1397495
                      is citedfirst.followedby cause
                                                   number1397496.
                      Statement of Procedural History

      On April 30,2015, a panel of the First Court of Appealsissuedan un-

published opinion affirming the trial court's judgments in these two cases.

Appellant files this first petition for discretionaryreview with this Court.




                       AppellantosGround for Review


   1 ) The Courtof Appealserredin findingthat the evidenceis sufficientto
       supportthe convictionof possession  of a controlledsubstancesince
       appellantnevermaintainedcare,custody,or control over the cocaine
       thatwasfoundin a baggiein a toilet.

   2) The Courtof Appealserredin findingthat the evidenceis sufficientto
      supportthe convictionof tamperingwith evidenceunderthe theorythat
      appellant"concealed"the evidence.The indictmentandjury chargedid
      not allegethat appellant"concealed"the evidence.The evidenceis
      insufflrcientto supportthe convictionfor tamperingwith evidencesince
      appellantdid not alteror destroythe cocainethatwasfoundin a baggie
      in a toilet.




           Reasonfor ReviewingAppellantosGroundfor Review


      ThelowerCourt'sruling shouldbereviewedpursuantto Tex.R. App.

P. 66.3(c)and(0.
                                Argument

      Theevidenceis insufficientto supportthe convictionfor possession
                                                                     of a

confrolledsubstance
                  sinceappellantnevermaintainedcare,custody,or conffol

overthe cocainethatwasfoundin a baggiein a toilet.Appellantnevertouched

the cocaineor the baggiecontainingthe cocaine.[n fact,the police indicated

that they neversawappellantput any item into the toilet. While the testimony

establishedthat the oflicers saw appellantflush the toilet numeroustimes,

thereis no evidencethat appellanteverpossessed
                                             the cocaine.Therefore,the

Courtof Appealsered in findingthatthe evidenceis sufficientto supportthe

verdict.

      Also,the evidenceis insufficientto supportthe convictionfor tampering

with physicalevidencesinceappellantdid not alteror destroythe cocainethat

was foundin a baggiein a toilet. The indictmentandjury chargeallegedthat

appellantactuallyalteredor desffoyedthe physicalevidence.The Court of

Appealserredin finding that the evidenceis sufficientto supportthe verdict

under the theory that appellant"concealed"the evidence. However,the

indictmentand jury chargedid not allege that appellant"concealed"the

                                          to thejury wasthat appellant
evidence.The only evidencethat waspresented

flushedthe toilet that containedthe baggieof cocainethat wasput thereby the




                                    9
co-defendant.
           The physicalevidencethat was seizedby the policewasnever

alteredor destroyed.



      Possession                    - CauseNumber1397496
              of a ControlledSubstance

      The Jacksonv. Virginia legal-sufficiencystandardis the only standard

thrt a reviewing court shouldapply in determiningwhetherthe evidenceis

suffrcientto supporteach elementof a criminal offensethat the Stateis

requiredto prove beyonda reasonable
                                  doubt. Broolcsv. State,323 S.W.3d

893,895(Tex.Crim.App.2010);Jacksonv.
                                   Virginia,443
                                              U.S.307,99S.Ct.

2781,6l L. Ed. 2d 560,(1979). Underthis standard,evidenceis insufficient

to supporta convictionif consideringall the recordevidencein the light most

favorableto the verdict. no rational factfinder could have found that each

essentialelementof the chargedoffensewas proven beyonda reasonable

doubt.Jacksonv. Virginia, 443U.S. at 319,99 S. Ct. at 2789;In re Winship,

397U.S.358,361,90 S. Ct. 1068,1071,25L. Ed. 2d 368(1970);Lasterv.

State,275S.W.3d512,517(Tex.Crim.App. 2009);Williamsv. State,235

S.W.3d742, 750 (Tex. Crim. App. 2007).Viewedin a light favorableto the

verdict,the evidenceis insuflicientwhen either:(1) the recordcontainsno

evidence,or merelya "modicum"of evidence,probativeof an elementof the

offense;or (2) the evidenceconclusivelyestablishes
                                                 a reasonable
                                                           doubt.Laster



                                    l0
v. State,275S.W.3dat 518.This skndardappliesequallyto both directand

circumstantial
            evidence.
                   King v. State,895S.w.2d701,703(Tex.Crim.App.

1995);Ervin v. State,331S.W.3d49,55 (Tex.App.-Houston flst Dist.]

2010,pet.refd).

     Possession
              is definedas "actualcare,custody,control,or management."

Tex. Pen.Code $ 1.07(a)(39)
                          (West2011);Tex. Health& SafetyCode g

481.002(38).
          To proveunlawfulpossession
                                  of a controlledsubstance,
                                                         the State

must establishthat (1) the accusedexercisedcare,control,or management

                 and(2) knewthe substance
overthe contraband,                     wascontraband.
                                                    Poindexterv.

State,153 S.W.3d402,405 (Tex. Crim. App.2005). The evidencemust

establishthat the accused'sconnectionwith the substancewas more than

fortnitous.Id. at 405-06.Evidencemustlink the accused
                                                    to the offensesothat

onereasonably
            may infer that the accusedknew of the contraband's
                                                            existence

andexercised
           conffoloverit. Hyettv. State,58S.W.3d826,830(Tex.App.-

Houston[14thDist.] 2001,,pet.refd). Merepresence
                                               at the locationwherethe

controlled substancewas found is insufficient, by itself to establish

possession.
         Evansv. State,202S.W.3d158,162(Tex.Crim.App. 2006).

     In this case,thereis no evidencethat appellantactuallyexercisedcare,

custody,or control over the subjectcocaine.The testimonyestablished
                                                                  that

ChristopherHutchinsondiscardedthe baggieof cocaineinto the toilet. There



                                  11
is no evidencethat appellantever touchedthe cocaineor the baggiecontaining

the cocaine.In fact, the police indicatedthat they never saw appellantput any

item into the toilet. (RR III 92, I42). While the testimony establishedthat the

officers saw appellantflush the toilet numeroustimes, thereis no evidencethat

appellant ever exercisedcare, control, or managementover the confaband.

Thus, the evidenceis insufficient to supportthe jury's verdict, and this court

should enter a judgment of acquittal on the possessionof a controlled

substanceconviction.




      Tamperingwith PhysicalEvidence- CauseNumber1397495

      The Jacksonv. Virginia legal-sufficiencystandardis the only standard

that a reviewingcourt shouldapply in determiningwhetherthe evidenceis

sufficientto supporteach elementof a criminal offensethat the Stateis

requiredto provebeyonda reasonable
                                 doubt. Brooksv. State,323S.W.3d

893,895(Tex.Crim.App. 2010);Jacksonv. Virginia,443U.S.307,99 S.Ct.

2781,6I L. Ed. 2d 560,(1979). Underthis standard,evidenceis insufficient

to supporta convictionif consideringall the recordevidencein the light most

favorableto the verdict. no rational factfinder could have found that each

essentialelementof the chargedoffensewas proven beyonda reasonable

doubt.Jacksonv. Virginia, 443U.S. at 319,99 S. Ct. at 2789;In re Winship,



                                      l2
397U.S.358,361,90 S. Ct. 1068,1071,25L.Ed.2d 368(1970);
                                                     Lasterv.

state,275s.w.3d 5r2,517 (Tex.crim. App. 2009);williamsv. state,235

S.W.3d742, 750 (Tex. Crim. App. 2007).Viewedin a light favorableto the

verdict,the evidenceis insufficientwhen either:(1) the recordcontainsno

evidence,or merelya "modicum"of evidence,probativeof an elementof the

offense;or (2) the evidenceconclusivelyestablishes
                                                 a reasonable
                                                           doubt.Laster

v. State,275S.W.3dat 518.This standard
                                     appliesequallyto both directand

circumstantial
            evidence.
                   King v. State,895S.W.2d701,703(Tex.Crim.App.

1995);Ervin v. State,331S.W.3d49,55 (Tex.App.-Houston [lst Dist.]

20l0,pet.refd).

     A personcommitsthe offenseof tamperingwith physicalevidence(as

specificallychargedin the indicfinent)if, knowingthat an offensehad been

committed,alter or destroya thing, namelycocaine,with intentto impair its

                                 investigationof or official proceeding
verity as evidencein any subsequent

relatedto theoffense.(CR9); Tex.Pen.Code$ 37.09(dX1).

     In this case,the evidenceis insufficientto supporta convictionfor

tamperingwith physicalevidencesincethere is no evidencethat appellant

actually alteredor destroyedthe cocainethat was found in the toilet. The

indictment and the jury charge in this case did not allege that appellant

concealedthe evidence,one of the methodsin which one could committhe



                                   13
offense
      under$ 37.09(d)(1);
                      (CR9,39-43).The       andthejury charge
                                    indictment

only allegedthat appellantalteredor destroyedthe physicalevidence.(CR 9).

Therefore,the Courtof Appealserredin finding (1) that "the jury couldhave

foundthat [appellant]"conceal[ed]"the evidence,(2)that "thejury couldhave

reasonablyinferred that appellantconcealedthe cocainethat the officers

recoveredfrom the toilet, and (3) that "the jury couldhavereasonablyfound

that appellantconcealed...cocaine."
                                Gordwinv. State,No. 01-14-00343-CR

                           pgs. 8-10. The jury was not authorizedto
(April 30, 2015,unpublished),

convictunderthetheorythatappellant"concealed"the evidence.

      The only evidencethat was presentedto the jury was that appellant

flushedthe toilet thatcontainedthe baggieof cocainethatwasput thereby the

co-defendant.
           Thereis no evidencethatthe physicalevidencewaseveraltered

or destroyed.In fact, sincethe cocainewas inside a plastic baggie,it was

shownthat the cocainewasnot alteredat all. Furthermore.sincethe cocaine

wasretrievedby the police,the evidencewasnot destroyedin anyway.In this

case,the most that the Statecould prove was that appellantcommittedthe

offenseof attemptedtamperingwith physicalevidence.However,sincethe

elementsof tamperingwith physicalevidencewerenot provenby the State,

appellantrequeststhat this Courtacquithim of the offenseof tamperingwith

physicalevidence.



                                   I4
                         Conclusionand Praver


     Appellantpraysthatthis HonorableCourtgrantAppellant'sPetitionfor

Discretionary
            Review,reversethe decisionof the Courtof Appeals,andacquit

appellantin eachcause.

                                          Respectfu
                                                 lly Submitted,

                                          lsl Jerald Graber

                                          JeraldK. Graber
                                          917Franklin, Suite510
                                          Houston, Texas77002
                                          713-224-2323
                                          Attorneyfor Appellant




                         Certificateof Compliance

     I, JeraldK. Graber,do certify that this petition is in compliancewith

Rule 9 sincethe entiredocumentconsistsof 2,250wordsand is typedusing

14-pointfont.

                                          lsl Jerald Graber

                                          JeraldK. Graber




                                   15
                           Certificateof Service

      I herebycertiff that a copy of this PDR was serveduponthe followiirg

partiesvia e-file:

Alan Curry
Hanis CountyDistrictAttomey'sOffice
1201Franklin.6* Floor
Houston,TX'77002

StateProsecutingAttorney
P.O.Box 12405
Austin,Texas 787L1


                                          lsl Jerald Graber

                                          JeraldK. Graber




                                    I6
Opinion issuedApril30, 2015




                               In The

                         6ourtof9ppeEls
                               For The

                      fritstDfstrictof@exug

                         NO. 0l-14-00343-CR
                         NO. 0l-14-00344-CR


            DAMION CORNELIUS GORDWIN, Appellant
                                 v.
                  THE STATE OF TEXAS,Appeilee



               On Appeal from the 248th District Court
                        Harris CountyoTexas
               Trial Court CaseNos. 1397495& t3gi4g6
                          MEMORANDUM OPINION

      A jury foundappellant,DamionCorneliusGordwin,guilty of the
                                                                     offensesof
tamperingwith physical evidencerand possessionof a controlled
                                                              substance,
namely cocaine,weighing less than one gram.t It assessed
                                                       his punishmentat
confinementfor threeyearsfor tamperingwith physicalevidenceand confinement

for two yearsfor possessionof a controlledsubstance,with the sentences
                                                                     to run
concuffently. In threeissues,appellantcontendsthat the evidenceis insufficient
                                                                              to
support his convictions and the trial court erred in entering a deadly weapon

finding in itsjudgment.

      We affirm.

                                 Background

      HoustonPolice Department("FIPD") Officer M. Santuariotestifiedthat on

August 9,2013, while working in the IIPD NarcoticsDivision, he and otherlaw

enforcementofficers "serve[d] and execute[d]a
                                              fno knock] searchwarrant,,at a
residence. Santuarioactedas the "caseagent" and the "pointman,,for the entry




     seeTex. PeNar,coon ANNr.$ 37.09(dX1)  (vemonsupp. 2Mg; appellatecause
     number0l-14-00343-cR;trial courtcausenumber13g74g5.
     see Tpx. HearrH & sepnrv coop AwN. $$4s1.102(3xD),      481.115(a),
                                                                       (b)
     {:ryf" 2010);
                 appellate
                         cause  number ot-t+-oo:+4-cR;
                                                     trial court
                                                               cause
                                                                   number
     1397496.
 team' HPD Officer J. Elkins 'obreached
                                      the [front] door" of the residence.while

 I{PD OffrcerDelacertadeployedthe..flashbang."3

      As Officer Santuarioenteredthe residence,he saw appellant,who ,,was

armed,"and ChristopherHutchinsonrun into a hallway and then into a restroom.

He followed them because"[n]ormally in a situationlike th[is]', peoplerun
                                                                          to
'odiscardor
            destroynarcotics." When Santuarioarrived in the restroom,he saw

Hutchinson"kneelingdown in front of the toilet," 'oonthe floor,,,while appellant

threw a small 'opistol" onto the restroomfloor and then flushed the toilet

repeatedly.The "pistol" o\vasa fioaded]semiautomaticf,]
                                                     . . . small silver guo,,,

with ooaround in the chamber." Although Santuarioorderedappellantto ,ostop,,

flushing the toilet, he refusedand "[c]ontinuedflushing or pulling the
                                                                       [toilet]
lever." WhenSantuariotried to removeappellantfrom the toilet,he resisted.

      While appellantflushedthe toilet, Hutchinson'ohadhis handsin the toilet

bowl," and Officer Santuarioo'sawsomethingleave his hands." As Santuario

explained:"[I]t was [a] couplethingsthatweresmall[,which]
                                                          [l]ookedlike plastic
bags.. .." Generally,peopledo not "flush emptyplastic bagsdown the toilet,"

but rather "narcotics."   Thus, it appearedto Santuario that appellant and

Hutchinson were working together to flush the items down the toilet. When

Officer Elkins commandedHutchinsonto o'stop"and "put his handsaway from the

     Oflicer Santuarioexplainedthat a "flash bang" "is a distractiondevice,,thatmakes
     a loud gunshot-likesound,flasheslight, andieleasesminimal smoke.
 toilet"' he did not comply. Elkins, therefore,o'reached
                                                       in and basicallyyanked

 [Hutchinson] away from the toilet." After the offrcers removedappellantand

Hutchinsonfrom the restroom,they "handcuffedand . . . escorted
                                                              [them] out of the
residence."

      Officer Santuariothen took "a closer look at th[e] toilet" and .,removedit

from the base[on] the floor." Insidethe toilet,he foundo'asmall baggiethat had

crack cocainein it." FIPDofficersalso searched
                                             the remainder the residence,
                                                         ,of
appellant,and Hutchinson,and they recovered$2,103 in cash, marijuanaand

related paraphernalia,a "small digital scale,,,a beaker,a revolver, and a ,.baby

bottlewith what appeared
                       to be codeineinsideof it."

      Officer Elkinstestifiedthat he assistedwith the executionof the oono
                                                                         knock',

searchwarrant at the residence.He breachedthe residence'sfront door with a

"[b]attering device," and officer Delacertadeployedthe .,flash bang." After

                                                   Santuarioyelled,,,[r]unners,,,
Elkins followed Officer Santuariointo the residence,

to alert the other officersthat "individuals insidethe residence
                                                               [were] running."
Generally,peoplerun in situationssuchasthis to "hide," "get rid of something,,,
                                                                             or
to "get away from officers." Elkins saw appellantand Hutchinsonrun toward the

restroom,and he and Santuariopursued.

     Onceinsidethe restroom,
                           OfficerElkinssawappellant'odisc
                                                        ard"a,,[s]ilver

automaticpistol" onto the floor and Hutchinson"by the toilet area discarding
 somethinginsidethe toilet." Hutchinsonhad his hands'oinsidethe
                                                                toilet,,,and it
 lookedlike he was "[d]iscardingitemsinto the toilet." After Elkins
                                                                    commanded
 Hutchinsonto "show his hands"and 'ogetdown on the ground,"he did
                                                                  not comply.
Although his focus was on Hutchison,Elkins saw appellanto'reaching
                                                                 toward       the
lever of the toilet," "obseryedhis handson the levero"and could hearthe
                                                                        toilet
flushing. According to Elkins, the toilet 'ohadbeen flushed several
                                                                    times.,,
Eventually,Elkins o'forcefully. . .pullfed]
                                            [Hutchinson]off the toilet,' and took
him into custody. In a subsequentsearchof the restroom,Elkins saw Offrcer

Santuario'orecovera srnall bag of what appear[ed]to be crack cocaineout of
                                                                           the
bottom of the toilet."   t{PD officers also recoveredmarijuana, codeine, gfld

"anotherpistol" from the residence.

      Mona Colcatestifiedthat she,as a criminalistwith the controlledsubstances

sectionof the IIPD CrimeLaboratory,"receive[s]andanalyze[s]evidence',to ,.test

it for the presenceof controlledsubstances." She analyzedthe oosmallbag,,

recoveredfrom the toilet andfoundthat it contained0.83gramsof cocaine.

                          Sufficiencyof the Evidence

      In his third issue,appellantarguesthat the evidenceis insufficientro support

his convictionfor tamperingwith physicalevidencebecausehe did not ooactually

alter[] or destroyl] the cocainethat was found in the toilet." In his first issue,

appellantarguesthat the evidenceis insufficient to supporthis convictionfor
 possessionof a controlledsubstancebecauseo'thereis no evidencethat
                                                                    [he]
 actuallyexercisedcare,custody,or controloverthe subjectcocaine.',

       We review the legal sufficiencyof the evidenceby consideringall of the

evidence"in the light most favorableto the prosecution"to determinewhetherany

"rational trier of fact could havefoundthe essentialelementsof the crimebeyonda

reasonable
         doubt." Jacl offense. Tex. PpNel CooBAr.nr.$ 37.09(d)(1)(VernonSupp. 2014). Hereothe

 underlying indictmentallegedthat appellant,'oknowingthat an offensehad been

committed, to wit:        POSSESSION oF         CONTROLLED SuBSTANCE,

ALTERIED] AND DEsrRoytEDl A THING, NAMELY, cocAINE with intent

to impair its VERITY as evidencein any subsequentinvestigationof and offrcial

proceedingrelatedto the aforesaidoffense."

      Officer Santuariotestifiedthat after he enteredthe residence,he followed

appellant and Hutchinson as they ran into the restroom. Santuario found

Hutchinson"kneelingdown in front of the toilet," ooon
                                                    the floor," while appellant

repeatedlyflushed the toilet.     As appellant continuouslyflushed the toilet,

Santuarioo'sawsomethingleave [Hutchinson's]hands." The 'osomething,'
                                                                  ..was

small . . . it wasn'tjust one,it was a coupleof thingsthat weresnnall.
                                                                      [It] [l]ooked
like plasticbags." Santuariodid not see"an;rthingelsein the toilet" "[o]ther than

the plasticbags"thathe sawHutchinsondiscard.

      Officer Santuarioexplainedthat "normally" peoplerun when officers entera

residenceto "discard or destroy narcotics." And, basedon his training and

experience,"people [do not] flush emptyplasticbagsdown
                                                       [a] toilet.,, Instead,
they flush "narcotics."And, afterofficersremovedappellantandHutchinsonfrom

the restroom,Santuario"removed [the toilet] from the base [on] the floor" and

found'oasmallbaggiethat had crackcocainein it.',
       Similarly, Officer Elkins testifiedthat he saw appellantand Hutchinsonrun

 toward the restroom. Once insidethe restroom,Elkins saw Hutchinson,.by
                                                                        the
 toilet area discardingsomethinginside the toilet." Hutchinson,shands
                                                                      were
"insidethe toilet," and he was "discardingitemsinto the toilet.', The only things

that Elkins couldseein the toilet werethe "items' thatHutchinson
                                                               was discarding.
Elkins also saw appellant's"handson the
                                           [toilet] lever,o'and he heardthe toilet
beingooflushed
             severaltimes." And Elkins sawOfficer Santuario,,recovera small

bagof . . . crackcocaineout of the boffomof thetoilet."

      Appellant arguesthat "there is no evidence"that showshe 'oactuallyaltered

or destroyedthe cocainethat was found in the toilet" becauseo.thecocainewas

insidea plasticbaggie"and o'retrieved
                                    by the policeo"and,thus,,onotalteredat all,,

or oodestroyed
            in any way." We note,however,that appellant'sargumentneglects

to considerthat the jury was not requiredto find that he alteredor destroyedthe

cocainefound in the single,"small baggie"recoveredfrom the toilet. Rather,the

jury could have found that he o'concear[ed]"
                                          the cocaine. Id.          And officer

santuariotestifiedthat he saw Hutchinsonplace a ,'couple,,of o,small,,,
                                                                     ,,plastic

bags"in the toilet, which appellantrepeatedlyflushed. And, basedon his training

and experience,Santuarioexplainedthat "people[do not] flush emptyplasticbags

down [a] toilet," but instead,they flush "narcotics." Officer Elkins similarly
testified that Hutchinson"discard[ed]items into the toilet," which appellant
                                                                            was
 flushing.

      o"Circumstantial
                     evidenceis as probativeas direct evidencein establishing

the guilt of an actor, and circumstantial evidencealone can be suflicient
                                                                          to
establishguilt."' Merritt v. state,36g s.w.3d 516,525 (Tex.crim. App. 2012)

(quotingHooperv. state,214s.w.3d 9, 13 (Tex.crim. App. 2007)).Basedon
                                                                      the
abovetestimony,the jury could havereasonablyinferredthat appellantconcealed

the cocainethat the officers recoveredfrom the toilet. Moreover, it could have

reasonablyinfened that cocaine,other than the cocainerecoveredfrom the single

baggie,was flusheddown the toilet by appellant,and,thus,this other cocainewas

alteredor destroyed.seeRabbv. state,434 s.w.3d 613,617 (Tex. crim. App.

2014) (noting '"a fact finder could reasonablyinfer from the evidencethat the

baggieandpills weredestroyedby their passageinto fa]ppellant'sbody,');Hooper,

214 S.w.3d at l5 (factfinderspermittedto draw reasonable
                                                       inferencesif supported

by evidence);see,e.g.,Diaz v. state,Nos. l3-13-00067-c& 12-13-0006g-cR,

2014wL 1266350,at *2 & n.3 (Tex.App.-corpus christi Jan.23,2014,nopet.)

(mem.op., not designated
                       for publication)(concludingjury couldreasonablyhave

infened defendantdestroyedcocaineby flushing it down toilet where ,,therewas

cocaine found aroundthe rim of the toilet bowl and in the toilet water, and

fdefendant]hadjust exitedthe bathroonn");Turnerv. State,No. 13-12-00335-CR.



                                     9
 2013 wL 1092194,at *2 (Tex. App.-corpus christi Mar. 14, 2013,no pet.)

 (mem. op., not designatedfor publication) (holding factfinder
                                                               could have
 reasonably found defendant destroyed cocaine by swallowing based
                                                                  on
 circumstantialevidence officer saw baggie with o'white or beige rock-like

substance"in defendant'smouth and cocaine commonly packagedin
                                                              such
manner).

      Viewing the evidencein the light most favorableto the jury's verdict, we

conclude that the jury could have reasonablyfound that appellant concealed,

altered,or destroyedcocaine.Accordingly,we hold that the evidenceis sufficient

to supporthis convictionof the offenseof tamperingwith physicalevidence.

      We overruleappellant'sthird issue.

Possessionof a Controlled Substance

      A personcommitsthe offenseof possession
                                            of a controlledsubstance
                                                                   if he
"knowingly or intentionallypossesses"less than one gram of cocaine. Tpx.

HeaLrH& Sapprv cooE AuN. $$ 481. 102(3XD),481.115(a),(b) (vemon 2010).

To prove that appellantcommittedthis offense,the Statehad to establishbeyonda

reasonable
         doubt that he exercisedcontrol,management,
                                                 or careover the cocaine

and knew that it was contraband.Poindexterv. State,l53 S.W.3d 402,405(Tex.

crim. App. 2005);seealso Tsx. pnuat-coDE Ar'rN.g 1.07(a)(39)(vernon supp.

2014). Althoughthe Stateneednot proveexclusivepossession
                                                       of cocaine,it must



                                      t0
 establishthat a defendant'sconnectionwith the cocaineis more than fortuitous.

 Evansv. state,202 s.w.3d r5g, 16142 (Tex. crim. App. 2006);
                                                            wiley v. state,

 388 s.w.3d 807, 813 (Tex.App.-Houston
                                           [lst Dist.] 20l2,pet. refd). when a
 defendantis not in exclusivepossession
                                      of the placewherecontrabandis found,

 the Statemust show additionalaffirmative links betweenthe defendantand'the

contraband.Deshongv. state,625 s,w.2d327,32g (Tex. crim. App.
                                                              [panelop.]
 1981);Kibble v. state,340 s.w.3d 14,1g (Tex.App.-Houston
                                                                [lst Dist.] 2010,
pet. refd). Mere presencein the sameplaceas contrabandis insufficient,by
                                                                         itself,
to establishactual care,custody,or control. Evans,202 s.w.3d at 162. But,

presenceor proximity to contraband,when combined with other direct
                                                                   or
circumstantialevidence,maybe sufficientto establishpossession.1d.

      Texascourtshaverecognizedthat the following non-exclusive,.affirmative

links" may be sufftcient,eithersinglyor in combination,to establisha defenclant's

possession
         of narcotics: (l) the defendant'spresencewhen a searchis conducted;

(2) whetherthe contrabandwas in plain view; (3) the defendant'sproximity to and

the accessibilifyof the narcotic;(4) whetherthe defendantwasunderthe influence

of narcoticswhen arrested;(5) whetherthe defendantpossessed
                                                          othercontraband

or narcotics when arrested;(6) whether the defendantmade incriminating

statementswhen arrested;(7) whetherthe defendantattemptedto flee; (8) whether

the defendantmade furtive gestures;(9) whethertherewas an odor of narcotics;



                                      11
(10) whether other contrabandor narcoticsparaphernaliawere present;(11)

whether the defendantowned or had the right to possessthe place where the

narcoticswere found; (12) whetherthe placewherethe narcoticswere found was

enclosed;(13) whetherthe defendantwas found with a largeamountof cash;and

(14) whetherthe conductof the defendantindicateda consciousness
                                                             of guilt. Id. at

162 n.12. It is not the numberof links that is dispositive,but rather,the logical

force of the evidence,both direct and circumstantial,that is dispositiveto show

possession
        . Id. at !62; Jamesv. state,264s.w.3 d2l5,2lg (Tex.App.-Houston

Ist Dist.] 2008,pet.ref d).

      Appellant arguesthat "there is no evidencethat [he] actuallyexercisedcare,

custody, or control over the subject cocaine" becausethe evidenceat trial

"establishedthat. . . Hutchinsondiscardedthe baggieof cocaineinto the toilet,"

"the police indicatedthat they neversaw appellantput any item into the toilet," and

it was not shownthat "appellantever touchedthe cocaineor the baggiecontaining

the cocaine."

      Officer Santuariotestified that appellantwas presentin the residence,which

was equippedwith surveillanceequipmentat the time law enforcementofficers

executedthe searchwarrant. See Evans, 202 S.W.3d at 162 n.12, 16344

(presence
        whensearchconductedconstitutesaffirmativelink); see,e.g.,Lavignev.

state,No.01-07-00995-cR,200g
                           wL 31153g5,at*3 (Tex.App.-Houston[1st



                                        T2
Dist.l Aug. 7, 2008, pet. ref d) (mem. op., not designatedfor publication)

 (concludingevidencesufficientwheredefendantfoundinsideresidence.,equipped

with the extrasecurityassociatedwith a housededicatedto manufacturingcrack',).

Insidethe residence,
                   officersfound lettersaddressed
                                                to appellantat the residence,

picturesin the bedrooms,and male clothingthat matchedappellant'ssize. See

Evans,202S.W.3dat 162 n.12, 164-65(receivingmail at residenceandpresence

of clothingraisesreasonableinferencedefendantoccupiedresidence);Cooperv.

state, 852 S.W.2d679,6g1 (Tex. App.-Houston [14th Dist.] lgg3, pet. ref d)

(concluding rnail addressedto defendant, defendant's picture, and clothing

appearingto fit defendantindicateddefendantoccupiedresidence).

      When the offtcers enteredthe residence,appellant,along with Hutchinson,

ran to the restroom,and Officer Santuariofound appellantstandingnext to and

flushing the toilet, from which he later recovereda 'osmallbaggie
                                                                  [of] crack
cocaine."SeeEvans,202S.W.3dat 162n.12(proximityto narcotic,attemptingto

flee, and making furtive gesturesconstituteaffirmative links); see,e.g.)Jordan v.

state, Nos. 02-L2-00470-c& 02-12-00471-cR,02-12-00472-cR, 2014 wL

1663404,at *3 (Tex. App.-Fort worth Apr. 24, 2014,no pet.) (mem.op., not

designated
         for publication)(fleeingto restroomdid not indicatean "innocentstate

of mind"); Perezv. State,No. 07-l l-00249-cR, 2012wL 1 122704,at *4 (Tex.

App.-Amarillo Apr. 4, 2012,no pet.) (menn.op., not designatedfor publication)



                                       t3
(concludingevidencesufficientto showpossession
                                             wherecocainefound in urinal

"immediately adjacentto where [defendant]was standing");Garrett v. State, 16l

S.W.3d664,671(Tex.App.-Fort Worth 2005,pet.refd) (evidencesufficientto

show defendantpossessed
                      crack cocainewhere defendantfound flushing bagsof

crackcocainedowntoilet).

      Although Hutchinson,rather than appellant,"had his hands in the toilet

bowl" and discarded"something" that "[l]ooked like plastic bags," officer

Santuariotestified that it appearedthat appellantand Hutchinsonwere working

togetherto flush the itemsdown the toilet. ,See,e.g.,Sandersv. State,No. I I-12-

00151-cR,2074wL 3882185,at *6 (Tex. App.-Eastland Aug.7, 2014,pet.

refd) (mem.op., not designatedfor publication)("[Defendant's]attempt[]to aid

his mother's attempt to destroy evidence when officers arrived at the house,

                        of guilt on his part.");perez,zol2 wL 1 122704,at *4
indicat[ed]a consciousness

("[A]t the same time [defendant] was arrested,two other individuals whom

fdefendant]was observedto be standingvery closelyto, were observedattempting

to throw awayor concealbaggiesof cocaine.',).

     Officer Santuarioalso saw appellantthrow ooasemiautomatic[,]. . . small

silver gutr,"which was o'loaded"with "a roundin the chamber""onto the restroom




                                      t4
floor.a see Porter v. state,873 S.w.2d729,733 (Tex.App.-Dallas 1994,pet.

refd) (concludingpresenceof firearms in apartmentwhere cocaine located

constitutedaflirmative link). And a searchof the remainderof the residence,

appellant, and Hutchinsonrevealed $2,103 in cash, marijuana,and related

            which had beensitting in "plain view" on a table,a .osmalldigital
paraphernalia,

scale," a beaker,a revolver,and a o'babybottle with what appearedto be codeine

inside of it." see Evans, 202 s.w.3d at 162 n.12, 163_-6s
                                                        (presenceof other

contraband, narcotics paraphernalia, and large amount of cash constitute

affirmative links); Hargrove v. state, 2lr s.\M.3d 379, 396 (Tex. App.-san

Antonio 2006, pet. refd) (concluding presenceof narcotics paraphernalia,

including digital scale,andweaponsin houseconstitutedaffirmativelinks).

      Viewing the evidencein the light most favorableto the jury's verdict,we

concludethat sufficientaffirmativelinks connectappellantto the cocaine.And the

jury could havereasonablyinfened from the cumulativeforce of the evidencethat

appellantexercisedactualcare,custody,or controlof the cocaine.SeeEvans,202

S.W.3dat 166 (concludingevidence,'.whenviewed in combinationand its sum

total, constitutedamply suflicient evidence"). Accordingly,we hold that the


      Officer Elkins sirnilarly testified that he saw appellant o'discard" a "silver
      automaticpistol" on the floor, saw appellant"reaching toward the lever of the
      toilet," "observed[appellant's]handson the lever," and heardthe toilet flushing.
      In a subsequentsearchof the restroom,Officer Santuario'orecover[ed]a srnallbag
      of what appearfed]to be crack cocaineout of the bottom of the toilet.;' And HpD
      officers recoveredmarijuana,codeine,and "anotherpistol" in the residence.


                                         l5
evidenceis sufficientto supportappellant'sconvictionof the offenseof possession

of a controlledsubstance.

      We overruleappellant,sfirst issue.

                            DeadlyWeaponF'inding

      In his secondissue,appellantarguesthat the trial court erredin "enteringa

deadlyweaponfinding in the judgmentfor possession
                                                of a controlledsubstance,'

becauseo'there[was] no expressfinding by the jury that [he] usedor exhibiteda

deadlyweapon,namelya firearm.,'

      When a jury is the factfinder,it must makean affirmativefinding concerning

the use or exhibition of a deadlyweaponbeforethe trial court can enter a deadly

weaponfinding in its judgment.La/leurv. state,106s.w.3d gl, g2 (Tex.crim.

App. 2003). 'oAffirmativefinding" meansan ooexpress
                                                 determination"by the jury

that a deadlyweaponwas actuallyusedor exhibitedduringthe commissionof the

offense.Polkv. state,693s.w.2d391,393 (Tex.crim. App. 19g5). Thejury

makesthe requiredaffirmativefinding when: (1) the indictmentallegesthe useor

exhibition of a deadly weapon and the jury's verdict statesthat it found the

defendant"guilty as chargedin the indictment"; (2) the jury finds the defendant

guilty as allegedin the indictmentand,althoughthe useof a deadlyweaponis not

specificallypleaded,the indictmentallegesthe use or exhibitionof a weaponthat

is deadlyper se; or (3) thejury affirmativelyanswersa specialissueon the useor



                                      I6
 exhibitionof a deadly weapon. polk, 693 s.w.Zd, at 396; Johnsony. state. 6

 s.w.3d 709,713-14(Tex.App.-Houstonflst Dist.] tggg,pet.refd).

      Here,the indictmentspecificallyallegedthe use or exhibitionof a ,odeadly

weapon"by appellant.5Officers Santuarioand Elkins testifiedthat appellant,.was

arm€d" and threw a "small silver gun" onto the restroomfloor beforehe began

flushing the toilet.   And the jury, in its verdict, found appellant,.guilty of

possessionof a controlled substance,namely, cocaine,. . . as chargedin the

indictment."Further,the trial court'schargeto thejury includeda questionasking

the jury to determinewhetherappellantusedor exhibiteda deadlyweaponduring

the commissionof the offenseor during the immediateflight therefrom,and the

jury answeredthe questionin the affinnative. See Polk, 693 S.W.2dat 394:

Johnson,6 S.W.3dat 7 13-14.

      Once the jury madethe affirmative finding, the trial court was requiredto

enterthe finding in its judgment. SeeTBx. ConE CRrM.Pnoc. Ar.rN.arts. 42.01,

$ 1(21),42.12,g 3g(a)(2)(vernonSupp.2M0; Johnson,6s.w.3d at7r4 (when

jury makesaffrrmative finding on useof deadlyweapon,o'enteringthe affirmative

finding in the judgment is mandatory;the trial court has no discretion").



     The indictmentstates: "[A]t the time that the Defendantcommittedthe felony
     offenseof PoSSESSIONoF CONTROLLEDSUBSTANCEon or about
     AUGUST9,2013,ashereinabove      alleged,heusedandexhibiteda deadlyweapon
     namely,a FIREARM, duringthe commissionof said offenseand durine the
     immediateflight from saidoffense."


                                       I7
Accordingly,we hold thatthetrial courtdid not err in enteringthedeadlyweaipon

findingin itsjudgment.

      Weovemrleappellant's
                         secondissue.

                                Conclusion

     Weaffirm thejudgmentof thetrial court




                                         Terry Jennings
                                         Justice

Panelconsistsof JusticesJennings,Keyes,andMassengale.

Do not publish. TEx.R. App.P. 47.2(b),




                                    18